           Case 1:19-cv-11829-CM Document 11 Filed 06/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STEVEN MARSHALL,

                               Plaintiff,

                          -against-

LYNN J. LILLEY, SUPERINTENDENT FOR
WOODBOURNE CORRECTIONAL FACILITY;
PETER CHIAVARO, DEPUTY SUPERINTENDENT                                 19-CV-11829 (CM)
FOR ADMINISTRATIVE SERVICES; DR. MERVANT
MAKRAM, M.D.; A. HARRIS-BAKER, PHYSICIAN                              CIVIL JUDGMENT
ASSISTANT; J. BARRETT-BAKER, NURSE
ADMINISTRATOR; EDWARD CORLEY, OFFENDER
REHABILITATION COORDINATOR; MARY
ASHONG, NURSE PRACTITIONER; DR. CARL J.
KOENIGSMANN, M.D.; ANN MARIE MCGRATH;
PATRICK GRIFFIN; DR. ALBERT PAOLANO, M.D.,

                               Defendants.

         Pursuant to the order issued June 8, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     June 8, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
